UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-1022



ROBERT F. STEEVES,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; ANDREW C. VON
ESCHENBACH, Acting Commissioner of Food and
Drugs,

                                           Defendants - Appellees.

          and


LESTER M. CRAWFORD, Commissioner of Food and
Drugs,   United   States    Food   and   Drug
Administration;    LESTER     M.    CRAWFORD,
individually and personally; NORRIS ALDERSON;
MARLENE HAFFNER; MURRAY LUMPKIN,

                                                        Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville. Norman K. Moon, District
Judge. (3:05-cv-00043-NKM)


Submitted:   June 22, 2007                 Decided:   July 12, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Robert F. Steeves, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Robert F. Steeves appeals the district court’s order

granting the Appellees’ motion to dismiss his civil complaint in

which he alleged numerous workplace violations by current and

former employees of the Food and Drug Administration. The district

court found it lacked subject matter jurisdiction over Steeves’s

claims.    We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See Steeves v. United States, No. 3:05-cv-00043 (W.D. Va.,

Dec. 6, 2006).    We deny Steeves’s motion to strike the Appellees’

informal brief.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -